BELCHER, J.
— This action was commenced by the attorney general for the purpose of having it determined that certain property belonging to the estate of Thomas Spriggs, deceased, had escheated to the state.
After the case was brought to this court the legislature, by a special act (Acts 1871-72, p. 621), removed the disability *761by reason of alienage of the heirs or next of kin of Thomas Spriggs to inherit his estate, and released to them “all the right, title and interest that the- state of California has or may have in or to said estate or any part thereof.”
It is therefore ordered that the appeal be dismissed.
We concur: Crockett, J.; Niles, J.; Rhodes, J.; Wallace, C. J.